1·,. ,-::   ;,~


        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                    Page I of 1   10
                                                    UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                                      JUDGMENT IN A CRIMINAL CASE
                                                     V.                                                          (For Offenses Committed On or After November 1, 1987)


                             Manuel Adrian Valverde-Payan                                                        Case Number: 3:19-mj-23295

                                                                                                                 Ga       Paul B re
                                                                                                                 Defendant's Attar ey


        REGISTRATION NO. 88213298

        THE DEFENDANT:
                                                                                                                                                       AUG 1 4 2019
                                                                                                                                                  ,...,,.,,.,,,,_,   __   .,,...,,,..,,,   ____
            IZl pleaded guilty to count(s) --=-1..:.o::..f.:.C.:.o=m2p:.::lai=·=n::..t-----------Ht'lli'f!C~L":.,'
            •   was found guilty to count(s)
                after a plea of not guilty. ·
                                                                                                            lW ,,...,_,,,.,.,,_.,.,.,.,._
                                                                                                                                                            1




                                                                                                                                                                __ _
                                                                                                                         P;;.,.Kft.dSl"!Dti1tit',T~F!:;;,'c7F1·..;;c:;;·C;.:;U,:,;F'.:,,r_.+-
                                                                                                                     i;; :·i, ~- 1..:i"'i:'., "., ... V!--;_ ·:,1,~ ·" '.
                                                                                                                                                                              _.
                                                                                                                                                             ._..,,._,,..Dl,PUTY



                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                           Nature of Offense                                                                                             Count Nnmber(s)
        8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                                   1

            •    The defendant has been found not guilty on count(s)
                                                                                                      -------------------
            •    Count(s)
                                - - - - - - - - - - - - - - - - ~ - dismissed on the motion of the United States.
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                             ~TIME SERVED                                                 D _ _ _ _ _ _ _ _ days

            IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                            Wednesday, August 14, 2019




                                                                                                            UNITED STATES MAGISTRATE JUDGE



        Clerk'sOffice Copy                                                                                                                                                3: 19-mj-23295
